DETAILED ACTION
Introduction
Claims 1, 3-9, and 11-15 have been examined in this application. Claims 1 and 11 are amended. Claims 3-9 and 12-15 are as previously presented. Claims 2 and 10 are cancelled. This is a final office action in response to the arguments and amendments filed 9/6/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application KR10-2017-0146215 filed in the Republic of Korea on 11/3/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, filed 9/6/2022, have been fully considered.
Regarding the remarks pertaining to the previous claim objections (presented on p. 7 under the heading “Claim Objections”), the amendments are acceptable and the objections are withdrawn.
Regarding the arguments pertaining to the previous rejections under 112 (presented on p. 7-8 under the heading “Claim Rejections Under 35 U.S.C. § 112”), the arguments and amendments are partially persuasive. Particularly, regarding the rejection of Claims 11-15 (presented in paragraphs 15, 16, 21, and 22 of the non-final office action mailed 6/8/2022), the arguments are not persuasive. The arguments (p. 7, ln. 21 – p. 8, ln. 2), state that the claims have been amended such that Claim 11 now recites analyzing the movement of the driver’s pupils. However, the amendment and arguments do not address the issue as recited in the previous office action, which relates to the analysis recited in Claim 11 being disclosed in the original specification as a different, second, analysis, and not part of the “analyzing the driver status” as it is presently recited in Claim 11 (which, as recited in Claim 1, is for determining whether the driver status is normal or abnormal. See the rejection below for complete detail). Thus, these rejections are maintained. For all other previous rejections under 112, the arguments and amendments are persuasive and the rejections are withdrawn.
Regarding the arguments pertaining to the previous rejections under 102 and 103 (presented on p. 8-10 under the heading “Claim Rejections Under 35 U.S.C. § 102/103”), the arguments and amendments are partially persuasive. The arguments (p. 9, ln. 9-11) state that the applicant disagrees with the interpretation of US2017/0158054A1 (Munaoka et al.) regarding movement of the pupils, however it is unclear how to respond, as no reasoned arguments have been provided. The arguments (p, 9) further state that none of the previously cited references in combination can render Claim 1 as obvious based on the amended limitation “upon determining that the analyzed driver status is normal, controlling, by the controller, the vehicle based on the movement of the driver's pupils,” however the office disagrees regarding this specific limitation as US2017/0088165A1 (Raphael et al.) is determined to teach the subject matter and is determined to render Claim 1 obvious in combination with US2017/0285741A1 (Park et al.), and US2017/0158054A1 (Munaoka et al.) (see rejections under 103 below for the complete mapping, rationale, and motivation to combine references). No reasoned arguments have been provided as to this combination of references. In light of the complete amendments and arguments, the arguments are persuasive. Therefore, the previous rejections under 102 and 103 are withdrawn. However, a new grounds of rejection is made in view of the additional prior art of US2021/0282639A1 (Yokoyama) as well as the previously relied upon art of JP2007331652A (Takeda), US2018/0029604A1 (Niino et al.), US2003/0229447A1 (Wheatley et al.), US2017/0088165A1 (Raphael et al.), US2017/0285741A1 (Park et al.), US2017/0158054A1 (Munaoka et al.), and US2018/0208209A1 (Al-Dahle et al.).
Claim Objections
Claim, 3, 4, and 7 are objected to because of the following informalities:
In Claims 3 and 4, "the controlling the vehicle to move toward a road shoulder" should instead read "the controlling the vehicle to move toward the road shoulder"
In Claim 7, "the controlling the vehicle to move from a current lane" should instead read "the controlling the vehicle to move from the current lane"
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 11, the claim recites “wherein analyzing the driver status comprises analyzing the movement of the driver's pupils by: performing calibration… filtering… detecting movement.” The analyzing of driver status is previously recited in Claim 1 as being the analyzing to determine the driver’s status as normal or abnormal. However, in the disclosure as originally filed (see e.g. Figures 2, 5, and specification p. 9, ln. 3-6 and p. 11, ln. 9-16), the calibration, filtering, and detecting movement are not part of the analyzing to determine the driver’s status as normal or abnormal. Instead, the calibration, filtering, and detecting movement are part of a separate analyzing routine for analyzing the pupils, which occurs after the driver’s status is determined to be normal. The disclosure does not describe the analyzing recited in Claim 11 as being a part of the analyzing of the driver status, as determining the driver status must occur first in order to determine whether the analyzing of the pupils takes place. Thus, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 11 and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, the phrase “wherein analyzing the driver status comprises analyzing the movement of the driver's pupils by: performing calibration… filtering… detecting movement” renders the claim indefinite. The analyzing of the driver status, as recited in Claim 1, allows for a determination of whether the driver status is normal or abnormal. The analyzing of the pupils as recited in Claim 11 provides for detecting movement requesting vehicle control, but it is not clear how this is can be part of the analyzing of driver status to determine if the driver is normal or abnormal. It is unclear whether the claims are intended to recite that the status is somehow dependent or related to the pupil movement requesting control, or alternatively if the pupil analysis is a separate determination from the analysis of whether the driver’s condition is normal or abnormal, or something else. The scope of the claim is therefore indefinite. For the purposes of examination, the operations in Claim 11 are interpreted as additional steps of the method, that are related to vehicle control rather than being related to the determination of driver status as normal or abnormal, as best understood in light of the specification (see e.g. Figure 2).
Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 11 and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Publication JP2007331652A (Takeda) (Translation used for citation purposes) in view of Published Application US2021/0282639A1 (Yokoyama).
Regarding Claim 1, Takeda discloses a method for controlling a vehicle (see Figure 2, [0031], vehicle control process) comprising:
acquiring, by a driver surveillance camera, images of a driver's face (see [0019] a camera capturing images of the driver’s face);
receiving, by a controller (see Figure 1, performed by ECU 50 [0019], a microcomputer), the acquired images as driver monitoring information (see [0033], in S13 signals are acquired from consciousness deterioration detection unit 20, which [0019] includes the camera);
analyzing, by the controller, a driver status using the images of the driver's face (see [0033], step S13, determining consciousness deterioration of the driver and further analysis in S14);
determining whether the analyzed driver status is normal or abnormal (see Figure 2, [0034], step S14, determining a status of a lowering of consciousness, resulting in a “yes” at S14 (abnormal condition) or a “no” at S14 (normal));
upon determining that the analyzed driver status is abnormal, controlling, by the controller, the vehicle to move toward a road shoulder (see [0035], for a “yes” determination at S14 (when unconsciousness is detected – an abnormal driver condition), the method proceeds to either S22 [0044] for steering or S26 [0048] for differential braking, and then S24 [0046] for braking, [0054] to forcibly stop the vehicle on the road shoulder), wherein the controlling the vehicle to move toward the road shoulder includes:
upon determining that the driver status is abnormal, warning the driver of careless driving before moving to the road shoulder (see Figure 2, [0035], in step S16 (following the abnormal determination in S14, but before [0044] the moving to the shoulder in S21 ), the horn and hazard lights are operated to alert surrounding vehicles and pedestrians, however, see [0055] the use of the alarm unit is “also to alert the driver himself”), 
upon determination that the driver has no intention to drive the vehicle irrespective of the warning of careless driving (see [0031, 0047], the control process is performed repeatedly, with the alarm operated in S16, and a subsequent determination of consciousness at S14 during the next cycle. In other words, a second iteration and “yes” determination at S14 is a determination that the driver has no intention to drive, even after the warning is performed in the previous cycle), determining whether the vehicle is able to move toward the road shoulder (see [0036-0041] in S17 the vehicle front situation is detected, and in S18 (further detailed in Figure 3) vehicle stop position is determined, including [0038] determining whether the edge of the road is detected in S18b, resulting in either a stopping without changing direction in S18c or a stopping on the shoulder in S18f or S18g (i.e. the determination of S18b is a determination of whether the vehicle is able to move toward the road shoulder for the path leading to S18f/g or is not able to, for the path leading to S18c)), 
controlling the vehicle to move toward the road shoulder when the vehicle is able to move toward the road shoulder (see Figure 3, [0040-0041], for a “yes” at S18b, a point on the road shoulder is determined as the target stop position [0050] which is used to control the vehicle to stop), and
controlling deceleration of the vehicle when the vehicle is unable to move toward the road shoulder (see [0038] for a “no” at S18b, the vehicle is braked and the position without changing traveling direction is set as the target stop position in S18c).


Takeda further discloses acquiring the state of the driver’s eyes to determine driver status (see [0019]).

Takeda does not explicitly recite:
acquiring images of a movement of the driver's pupils;
analyzing, by the controller, a driver status using the images of the movement of the driver's pupils; and
upon determining that the analyzed driver status is normal, controlling, by the controller, the vehicle based on the movement of the driver's pupils.

However, Yokoyama teaches a method for vehicle control with driver monitoring (see [0112-0113] use of a head mount display (HMD) and an on-vehicle camera for monitoring driver arousal), including:
acquiring images (see [0043, 0064] imaging around the eye including the pupil) of a movement of the driver's pupils (see [0067, 0075] which captures pupil diameter, which can change (i.e. pupil movement));
analyzing, by the controller (see [0043] implemented in computer), a driver status using the images of the movement of the driver's pupils (see [0076-0078] and Figures 6A, 6B, a determination of an awake (normal) or sleepy (abnormal) state based on the change of pupil diameter); and
upon determining that the analyzed driver status is normal, controlling, by the controller, the vehicle based on the movement of the driver's pupils (see [0115], even when the driver is in the awake state, the driving mode can be switched and not allow certain operations to avoid a crash, on the basis of sudden change of pupil diameter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging of the driver’s face and determination of driver status in Takeda to additionally depend on images capturing and analyzing pupil movement, as taught by Yokoyama, and to modify the method of Takeda to additional provide for control when the driver status is normal, as taught by Yokoyama, with the motivation of enhancing the robustness of the method by allowing additional ways to detect driver abnormality, and improving safety by responding to dangerous conditions for both driver abnormal states and normal states (see Yokoyama [0114-0115]).

Regarding Claim 3, Takeda discloses wherein the controlling the vehicle to move toward a road shoulder further includes:
detecting a presence or absence of the road shoulder in which the vehicle is able to enter (see [0038], in S18b, the detection of the road edge causes the stop point to be on the road shoulder instead of merely braking without changing direction. I.e. the detection of the edge corresponds to the presence of a shoulder. Examiner's note: since the claim uses the phrase "presence or absence," only one of the recited alternatives is necessary in the prior art to read on this claim.);
determining whether a current position of the vehicle is in a lane nearest to the detected road shoulder (see [0040] determination of the presence of a white line in S18e, which represents the road lane edge, and see Figure 4, the vehicle therefore being on a road (lane) adjacent to the shoulder detected via the presence of the white line);
determining whether the road shoulder has a sufficiently large width in which the vehicle is able to stop on the road shoulder (see [0040] in S18f, the place with the maximum shoulder width is selected and used for stopping, i.e. the selected place is determined to be sufficient for safe stopping while lower widths are not);
controlling the vehicle to move toward to stop at the calculated stop point of the road shoulder (see [0046, 0047] in S24 braking is controlled, to reach the target stop position).


Takeda further discloses the controlling includes:
detecting the presence or absence of an obstacle on the shoulder (see [0036], in S17 obstacles on the road are detected and [0039] in S18d it is determined whether or not there is an obstacle in the forward portion in the braking distance range (the road including the shoulder). Examiner's note: since the claim uses the phrase "presence or absence," only one of the recited alternatives is necessary in the prior art to read on this claim.); and
if the obstacle on the shoulder is not detected, calculating a vehicle stop point on the shoulder (see [0040] when there is no obstacle, the method proceeds to S18f or S18g and a target stop position on the road shoulder is used).

Takeda does not explicitly recite the method according to claim 1, wherein the controlling includes: 
detecting a presence or absence of any other vehicle traveling on the road shoulder;
upon determining that the any other vehicle traveling on the road shoulder is not detected, calculating a vehicle stop point on the road shoulder.

In other words, Takeda merely does not explicitly recite that obstacles are other vehicles traveling.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date that other traffic would be considered to be an obstacle, with the motivation of increasing safety by preventing contact accidents with other vehicles (see Takeda [0009]).

Regarding Claim 5, Takeda discloses the method according to claim 3, wherein the detecting a presence or absence of the road shoulder in which the vehicle is able to enter includes:
upon receiving, from a navigation device, at least one of information about the presence of a shoulder in a forward region of the vehicle (see [0036] images (information which is indicative of the presence of a shoulder per [0040]) may be detected using stereo camera 31, which aids in navigation of the vehicle during the process (a navigation device)), information about horizontal and vertical distances from the vehicle to a start point of the road shoulder, or information about horizontal and vertical distances from the vehicle to an end point of the road shoulder, detecting the road shoulder based on the received information ([0040] the while line is detected via the images, and the white line indicates the presence of a shoulder); or
if a solid line and a road edge at a right side of the vehicle are recognized through a vehicle around view monitoring (AVM) camera, detecting the road shoulder based on the recognized information.
Examiner's note: since the claim uses the phrases “at least one of,” and "or," only one of each of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 8, Takeda discloses the method according to claim 3, wherein the calculating the vehicle stop point on the road shoulder includes calculating the vehicle stop point on the shoulder using a distance from the vehicle to an end point of the shoulder (see [0040], and Figure 4, the determination of the stop point uses distance L2, which is the distance from the vehicle to an end point defined by the possible movements to the shoulder) or using an end point of a road edge (see [0040], the determination of stop point uses the white line detection, representing the road lane edge, an end point in the lateral direction).
Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 9, Takeda discloses the method according to claim 1, further comprising at least one of:
turning on an emergency light (see [0035] in S16 while the vehicle is performing the stop, operating the alarm unit causes the hazard lamp to blink, and [0052] when the vehicle is stopped, alarm operation continues until the driver has regained consciousness); or
transmitting vehicle information, driver information, and driver status information to a central control center.
Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Publication JP2007331652A (Takeda) (Translation used for citation purposes) in view of Published Application US2021/0282639A1 (Yokoyama), further in view of Published Application US2018/0029604A1 (Niino et al.).
Regarding Claim 4, Takeda does not explicitly recite the method according to claim 3, wherein the controlling the vehicle to move toward a road shoulder further includes, upon determining that the current position of the vehicle is not in the lane nearest to the road shoulder, controlling the vehicle to move from a current lane to the lane nearest to the road shoulder.

However, Niino et al. teaches a method for controlling vehicle evacuation for safety (see Figure 3), wherein the controlling the vehicle to move toward a road shoulder (see [0069], at S140 an evacuation area may be set to be a road shoulder, and [0071] in S160 the evacuation control unit 18 performs an evacuation vehicle-stop process) includes,
upon determining that the current position of the vehicle is not in the lane nearest to the road shoulder (see [0070], a “yes” determination in S150, indicating a lane change is required to get to the shoulder (i.e. the vehicle is not yet nearest to the shoulder), controlling the vehicle to move from a current lane to the lane nearest to the road shoulder (see [0071], at step S170, the evacuation control unit 18 performs a lane change process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the stop routine of Takeda to further allow the vehicle to move from a current lane to the lane nearest the shoulder, as is taught by Niino et al., with the motivation of increasing the robustness and overall safety of the system by including the ability of the own vehicle to change traffic lanes (see Niino et al. [0059]).

Regarding Claim 7, Takeda further discloses that obstacles are taken into account in planning the vehicle trajectory (see [0036, 0039]) and discloses the use of a vehicle monitoring camera (see [0036] stereo camera 31).

Takeda does not explicitly recite the method according to claim 4, wherein the controlling the vehicle to move from a current lane to the lane nearest to the road shoulder includes:
recognizing information about objects located in backward and surrounding regions of the vehicle through a vehicle dynamics sensor, a vehicle around view monitoring (AVM) camera, and a periphery surveillance sensor, and determining whether lane change of the vehicle is available based on the recognized information; and
upon determining that the lane change of the vehicle is available, controlling the vehicle to move from the current lane to the lane nearest to the road shoulder.

Niino et al. teaches the method for controlling the vehicle as recited above (see [0083], the lane change process of S170 is further detailed in Figure 6), including:
recognizing information about objects located in backward and surrounding regions of the vehicle (see [0084] at S320 peripheral vehicle information is acquired, [0042], which may be a rear vehicle, in the own lane or an adjacent lane) through a vehicle dynamics sensor (see [0047], front monitor radar, capturing [0049] relative speed, i.e. dynamics of external vehicles), a vehicle around view monitoring (AVM) camera (see [0040], vehicles can be recognized using front and rear cameras, providing monitoring around the vehicle), and a periphery surveillance sensor (see [0047], rear monitor radar can supplement the detection by camera), and determining whether lane change of the vehicle is available based on the recognized information (see [0090] and Figure 6, at S360 (based on previous step S320), a “yes” determines that the lane change is available presently, while a “no” is a determination that lane change is not available until the vehicle has been accelerated further in the current lane in S400 and S410); and
upon determining that the lane change of the vehicle is available, controlling the vehicle to move from the current lane to the lane nearest to the road shoulder (see Figure 6, the “yes” at S360 results in the lane change control taking place at S390).
The motivation to combine Takeda and Niino et al. was provided in the rejection of Claim 4.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Publication JP2007331652A (Takeda) (Translation used for citation purposes) in view of Published Application US2021/0282639A1 (Yokoyama), further in view of Publication US2003/0229447A1 (Wheatley et al.).
Regarding Claim 6, Takeda does not explicitly recite the method according to claim 3, wherein the determining whether a current position of the vehicle is in a lane nearest to the road shoulder includes:
receiving a horizontal distance from the vehicle to a start point of the road shoulder from a navigation device; and
if the received horizontal distance from the vehicle to the start point of the road shoulder is equal to or shorter than a predetermined distance, determining that the current position of the vehicle is in the lane nearest to the road shoulder.

However, Wheatley et al. teaches a method, wherein the determining whether a current position of the vehicle is in a lane nearest to the road shoulder includes:
receiving a horizontal distance from the vehicle to a start point of the road shoulder from a navigation device (see [0018] sensors (a device aiding navigation of the vehicle) are used to detect lane boundaries and determine the lateral distance from the vehicle); and
if the received horizontal distance from the vehicle to the start point of the road shoulder is equal to or shorter than a predetermined distance, determining that the current position of the vehicle is in the lane nearest to the road shoulder (see Claim 16, when the boundary of the lane comprises a shoulder and the vehicle is within a predetermined distance, a signal is sent to the driver, as a departure warning [0033]. In other words, it is determined that the vehicle is in the lane closest to the shoulder and at risk of crossing onto the shoulder).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the boundary determination of Takeda with the technique as taught by Wheatley et al., with the motivation of enhancing the safety of the system by further providing the capability for lane departure warnings (see Wheatley et al. [0004, 0005, 0033]).

Claim 1 (in the alternative ) and Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2017/0088165A1 (Raphael et al.), in view of Publication US2017/0285741A1 (Park et al.), further in view of Publication US2017/0158054A1 (Munaoka et al.).
Regarding Claim 1, Raphael et al. discloses a method for controlling a vehicle (see [0047] a method of Figure 4) comprising:
acquiring, by a driver surveillance camera, images of a driver's face and the movement of the driver's eyes (see [0024-0025] driver monitoring sensors 202 may include a camera for acquiring images for a driver’s head and eye movement),
receiving, by a controller (performed by processor 172 in Figure 1), the acquired images as driver monitoring information (see Figure 4, [0058] monitoring the driver’s eyes in step 418);
analyzing, by the controller (performed by processor 172 in Figure 1), a driver status using the images of the driver's face and the movement of the driver's eyes (see [0058] a driver’s looking direction status is determined using the monitoring information, and [0059] a driver condition may be determined to be satisfied or not (a status)), 
determining whether the analyzed driver status is normal or abnormal (see [0059-0060] determining if the driver is looking in the direction of a turn (normal state before a turn) or not); and
upon determining that the analyzed driver status is normal (see [0059-0060] for the driver looking in the direction of a turn (a normal state before a turn)), controlling, by the controller, the vehicle based on the movement of the driver's eyes (see [0060] executing the turn, based on [0058-0059] the looking direction/movement of the eyes).


As above, Raphael et al. discloses the above functions for images of the driver’s eyes.

Raphael et al. does not explicitly recite the method including:
acquiring images of a movement of the driver's pupils;
analyzing a driver status using the images of the movement of the driver's pupils;
and does not explicitly recite controlling, the vehicle based on the movement of the driver's pupils.

However, Park et al. teaches a method for obtaining eye movement in a vehicle (see [0011]), including
acquiring images of a movement of the driver's pupils (see [0047]); and
further analysis and use of the movement of the driver's pupils (see e.g. [0041] sensing the movement of the pupil for gaze position, and [0144] integration with driver assistance systems).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the initial imaging and eye tracking in Raphael et al. to use images with movement of the pupil as taught by Park et al., with the motivation of enhancing accuracy while increasing safety by being able to perform calibration without dispersing the driver’s gaze (see Park et al. [0009, 0051]).


Additionally, Raphael et al. does not explicitly recite the method including:
upon determining that the analyzed driver status is abnormal, controlling, by the controller, the vehicle to move toward a road shoulder, wherein the controlling the vehicle to move toward the road shoulder includes:
upon determining that the driver status is abnormal, warning the driver of careless driving before moving to the road shoulder, upon determination that the driver has no intention to drive the vehicle irrespective of the warning of careless driving, determining whether the vehicle is able to move toward the road shoulder, 
controlling the vehicle to move toward the road shoulder when the vehicle is able to move toward the road shoulder, and
controlling deceleration of the vehicle when the vehicle is unable to move toward the road shoulder, 

However, Munaoka et al. teaches a method to use driver monitoring data in a vehicle (see e.g. Claim 1), including:
upon determining that the analyzed driver status is abnormal (see Figure 6, [0090], a “yes” at S14, determining that the driver is unable to drive (abnormal)), controlling, by the controller, the vehicle to move toward a road shoulder (see Figure 6, resulting in S21, wherein [0096] hazard avoidance is performed such as forcing the vehicle 10 to pull over to the shoulder), wherein the controlling the vehicle to move toward the road shoulder includes:
upon determining that the driver status is abnormal (see Figure 6, a “yes” at S14), warning the driver of careless driving before moving to the road shoulder (see Figure 6, [0091] flashing the hazard lamps, including on the instrument panel (and see [0021] the alarm inward and outward of the host vehicle)), upon determination that the driver has no intention to drive the vehicle irrespective of the warning of careless driving (see [0092-0093] determining no response at S17 after the warning at S15 and waiting at S16), determining whether the vehicle is able to move toward the road shoulder (see [0095] S20, determining whether a specified time has elapsed, in order to continue to S21 to pull to the shoulder. I.e. the specified time dictating whether the vehicle is able to be controlled to move toward the shoulder), 
controlling the vehicle to move toward the road shoulder when the vehicle is able to move toward the road shoulder (see [0096] S21 the hazard avoidance process such as forcing the vehicle 10 to pull over to the shoulder, in response to a “yes” at S20), 
controlling deceleration of the vehicle when the vehicle is unable to move toward the road shoulder (see Figure 6, for a “no” at S20, [0079] the process is repeated, which can result [0096] in decelerating at S21 during the next cycle),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of driver monitoring of Raphael et al. to include the safety provision as taught by Munaoka et al. for abnormal conditions, with the motivation of increasing the safety of the vehicle, by providing an automated response to sudden illness (see Munaoka et al. [0003, 0006]).
Regarding Claim 11, Raphael et al. discloses wherein analyzing the driver status comprises analyzing the driver's eyes by 
filtering out meaningless movement irrelevant to vehicle control from among movements of the driver's eyes (see Figure 4, [0058-0060] in step 418 the eye looking direction is analyzed over time (movement) and in step 420, if a driver condition based on the monitoring is not satisfied, the process returns to 410. In other words, any movement that does not satisfy the condition is filtered out as not relevant to the control that takes place in step 416); and
detecting movement of the driver's eyes requesting vehicle control from among the movements of the driver's eyes (see Figure 4, [0057, 0060] if the driver condition is satisfied, then the lane change is executed in step 416, i.e. movement that satisfies the condition is movement requesting vehicle control).

Raphael et al. further discloses an initiation of the process (see [0048] step 401). 

Raphael et al. does not explicitly recite the method according to claim 1, wherein analyzing the driver status comprises analyzing the driver's pupils, 
and does not explicitly recite:
performing calibration on an image of the driver's pupils.

However, Park et al. teaches the method for eye tracking in a vehicle (see [0011]) when the vehicle is initiated (see [0092]), 
wherein analyzing the driver status comprises analyzing the driver's pupils (see [0041] pupil analysis can be used to determine gaze and line-of-sight information),
and including:
performing calibration on an image of the driver's pupils (see [0022], Figures 5A, 5B).
The motivation to combine Raphael et al. and Park et al., was provided above in the rejection of Claim 1.

Regarding Claim 12, Raphael et al. does not explicitly recite the method according to claim 11, wherein the performing calibration on an image of the driver's pupils includes:
when the driver gazes at a left lane with respect to a current lane, storing position information of the driver's pupils captured by the driver surveillance camera;
when the driver looks forward in the current lane, storing position information of the driver's pupils captured by the driver surveillance camera; and
when the driver gazes at a right lane with respect to the current lane, storing position information of the driver's pupils captured by the driver surveillance camera.

Park et al. teaches the method as recited above, wherein the performing calibration on an image of the driver's pupils includes:
when the driver gazes at a left lane with respect to a current lane, storing position information of the driver's pupils captured by the driver surveillance camera (see [0099], when the user gazes left the system detects the third glint center coordinate 520, [0100] which is a distance from a center coordinate of pupil, and see Figure 2A, [0070] the image used for calibration can be both eyes, and see [0009], the user is a driver, calibrating the device without dispersing his or her gaze, [0121] while driving. In other words, gazing left is with respect to a current lane on which the vehicle drives);
when the driver looks forward in the current lane, storing position information of the driver's pupils captured by the driver surveillance camera (see [0098] obtaining second glint center coordinate 510 when the user gazes at the front); and
when the driver gazes at a right lane with respect to the current lane, storing position information of the driver's pupils captured by the driver surveillance camera (see [0096] the third region for forming a glint may be on the user’s right side, i.e. the position stored includes that for a gaze area including the right region/driving lane).
The motivation to combine Raphael et al. and Park et al. was provided above in the rejection of Claim 1.

Regarding Claim 13, Raphael et al. discloses the method according to claim 11, wherein the filtering out meaningless movement of the driver's pupils (Raphael in view of Park et al., per Claim 1, above, such that the pupils specifically are detected) includes:
obtaining current gaze position information of the driver acquired by the driver surveillance camera (see [0058] the processor determining if the driver is looking in the direction of the intended turn based on eye position);
detecting the presence or absence of any object within regions gazed at by the driver using information acquired by the vehicle AVM camera (see [0051] it is determined whether objects or obstacles are in the desired lane which [0058] is the area looked toward by the driver); and
if the detected object does not indicate a vehicle lane or road, determining the movement of the driver's pupils to be the meaningless movement (see [0051-0052] if there is a sufficient level of confidence that it would be unsafe, based on the objects or obstacles (i.e. the detected object is other than a clear lane or road), then the method proceeds to step 408 to 410 and loops or ends. In other words, step 416 is not reached, and the movement of the pupils do not effect control of the vehicle and the movement is meaningless).

Regarding Claim 14, Raphael et al. discloses the method according to claim 11, wherein the detecting movement of the driver's pupils requesting vehicle control (Raphael in view of Park et al., per Claim 1, above, such that the pupils specifically are detected) includes, upon determining that the movement of the driver's pupils is not identical to the meaningless movement (see [0060] when the driver condition is satisfied (i.e. not identical to movement that does not satisfy the condition)), a vehicle lane is detected in regions gazed at by the driver (see [0050] the desired lane is monitored in step 404 which is the same direction of the driver’s gaze [0058] for an intended turn), and the driver gazes at a vehicle lane region, in which the vehicle is entering, for a predetermined period of time (see [0049] a lane change is initiated at step 402, and [0058] the driver is monitored to look in the direction of an intended turn [0060] to satisfy the condition, which [0025] may require a minimum period of time. In other words, the driver gazes at the lane region during the overall process of changing lanes (entering a new lane) for at least a predetermined period of time), determining occurrence of the movement of the driver's pupils requesting vehicle control (see [0060] upon all conditions being met leading to step 420 and the condition being satisfied, the control occurs in step 416 [0057]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2017/0088165A1 (Raphael et al.) in view of Publication US2017/0285741A1 (Park et al.), further in view of Publication US2017/0158054A1 (Munaoka et al.), further in view of Published Application US2018/0208209A1 (Al-Dahle et al.).
Regarding Claim 15, Raphael et al. does not explicitly recite the method according to claim 11, wherein the detecting movement of the driver's pupils requesting vehicle control includes, if dilation of the driver's pupils occurs, determining the occurrence of movement of the driver's pupils requesting vehicle control.

Al-Dahle et al. teaches a method in vehicle control for automated driving systems (see e.g. Claim 8),
wherein the detecting movement of the occupant’s pupils requesting vehicle control includes, if dilation of the occupant’s pupils occurs, determining the occurrence of movement of the occupant’s pupils requesting vehicle control (see [0030], stress level may be determined by monitoring pupil dilation of an occupant, and based on the stress level, adjustments may be made to comfort profiles according to which the autonomous navigation system (ANS) generates control signals, including [0055] lane change rate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Raphael et al. as it pertains to the driver, to further use pupil dilation to request vehicle control, as is taught by Al-Dahle et al., with the motivation of enhancing user convenience and comfort by providing customized comfort profiles regarding automated driving tasks (see Al-Dahle et al. [0005]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619